           Case 1:20-cv-04372-LLS Document 5 Filed 08/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LESLEY SPANIERMAN, personally as sole
 heir and administrator of the state of Megan
 Spanierman,

                                 Plaintiff,                    20-CV-4372 (LLS)
                     -against-
                                                              CIVIL JUDGMENT
 4 PARK AVENUE ASSOCIATES, LLC;
 BROADWALL MANAGEMENT CORP.,

                                 Defendants.

       Pursuant to the order issued August 4, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 4, 2020
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
